306 S.W.3d 115 (2010)
Lois BOCKELMAN, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 70887.
Missouri Court of Appeals, Western District.
January 12, 2010.
*116 Lois Bockelman, Kansas City, MO, pro se.
Larry R. Ruhmann, Jefferson City, MO, for Respondent, Division of Employment Security.
Before Division III: MARK D. PFEIFFER, Presiding Judge, and KAREN KING MITCHELL and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM.
Lois Bockelman appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") finding her disqualified from unemployment benefits. Bockelman quit her job when her employer reduced her scheduled work hours. The Commission affirmed and adopted the decision of the Appeals Tribunal denying benefits upon a finding that Bockelman's decision to quit was not for good cause attributable to her work or her employer.
We affirm. Rule 84.16(b).